PER CURIAM.
This is an appeal by the defendant Ives Jean from final judgments of conviction and sentences for attempted manslaughter, armed robbery, and unlawful display of a firearm while committing a felony — all entered upon an adverse jury verdict returned below. Upon the state’s confession of error based on the authority of Hall v. State, 517 So.2d 678 (Fla.1988), we reverse the judgment of conviction and sentence for unlawful display of a firearm while committing a felony. It is clear that where, as here, a defendant is charged with and found guilty of (1) armed robbery as proscribed by Section 812.13(1), (2)(a), Florida Statutes (1987), and (2) unlawful display of a firearm while committing a felony, to wit: the above armed robbery, as proscribed by Section 790.07(2), Florida Statutes (1987), it is reversible error to enter a separate conviction and sentence on the above firearm display charge. Hall. We find no merit, however, in the remaining points raised by the defendant in his pro se brief.
The final judgments of conviction and sentences for attempted manslaughter and armed robbery are affirmed. The final judgment of conviction and sentence for unlawful display of a firearm while committing a felony is reversed.
AFFIRMED IN PART; REVERSED IN PART-